Dismissed and Memorandum Opinion filed September 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00476-CV
____________
 
JAMES E. WHITAKER, Appellant
 
V.
 
SOCIAL SECURITY ADMINISTRATION, Appellee
 

 
On Appeal from the 189th District Court

Harris County, Texas
Trial Court Cause No. 2009-27703
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed December
21, 2009.  Appellant’s notice of appeal was filed May 23, 2011.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.
Appellant’s notice of appeal was not filed timely. A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within
the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(1997) (construing the predecessor to Rule 26).  Appellant’s notice of appeal
was not filed within the fifteen-day period provided by Rule 26.3.
On August 16, 2011, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a).  Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.